Citation Nr: 0415442	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  97-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from May 1955 to May 1978.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In that decision, the RO 
denied the veteran's claim for service connection for 
hypertension as well as his claim an for increased evaluation 
for a duodenal ulcer.

The Board developed the record on its own in October 2002, 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii), by scheduling the 
veteran for VA examinations.  The Board then remanded the 
case in May 2003 to schedule the veteran for an additional 
examination and to obtain an EGD report.  The case is once 
again before the Board for review. 

The issue involving service connection for hypertension is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.

It appears that the veteran has raised the issue of 
entitlement to service connection for a disability manifested 
by gastroesophageal reflux or regurgitation.  As this matter 
has not been developed for appellate review, the Board refers 
it back to the RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his increased-rating claim, and has obtained and 
fully developed all evidence necessary for the equitable 
disposition of the claim.

2.  The veteran's duodenal ulcer has resolved with 
medication.

3.  The veteran's symptoms involving gastroesophageal reflux 
are not related to his service-connected duodenal ulcer. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.113, 4.114, Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an evaluation in 
excess of 10 percent for his duodenal ulcer.  In the interest 
of clarity, the Board will initially discuss whether this 
issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decisions issued in March 1996 and April 1998, a Statement of 
the Case issued in May 1996, Supplemental Statements of the 
Case issued in April 1998, January 2002, and November 2003, 
as well as various letters by the RO and the Board.  

The Board finds that the rating decisions informed the 
veteran of the basis for the denial of his claim and of the 
type of evidence that he needed to submit.  The Statement of 
the Case and Supplemental Statements of the Case also 
notified him of all regulations pertinent to his claim, 
informed him of the reasons for the denial, and provided him 
with additional opportunity to present evidence and argument 
in support of his claim.  In addition, the rating decisions, 
Statement of the Case and Supplemental Statements of the Case 
advised the veteran of the evidence necessary to support his 
claim.  Letters by the RO dated in December 2003 and November 
2001 also notified the veteran of the respective duties of 
the VA and of the veteran in obtaining that evidence.  
Therefore, the Board finds that the notice requirements of 38 
U.S.C.A. § 5103 of the new statute have been satisfied. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  Assuming solely for the sake of argument, and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The Board also developed the record on 
it own by scheduling the veteran VA examination to determine 
the nature and severity of his duodenal ulcer.  That 
examination was performed in January 2003 and appears 
adequate for rating purposes.  The Board also remanded the 
case in May 2003 to obtain findings from an EGD report, which 
have been obtained and associated with the January 2003 VA 
examination report.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims he is entitled to an evaluation in excess 
of 10 percent for his service-connected duodenal ulcer.  For 
the reasons set forth below, the Board disagrees and finds 
that the preponderance of the evidence is against the 
veteran's claim.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's duodenal ulcer is currently evaluated as 10 
percent disabling under Diagnostic Code (DC) 7305.  Under 
this code provision, a 10 percent evaluation is warranted for 
a duodenal ulcer which is mild, with recurring symptoms once 
or twice a year.  A 20 percent evaluation is warranted for 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent 
evaluation is warranted when the disorder is moderately 
severe; that is, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation is provided for a severe ulcer manifested by pain 
that is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, DC 
7305.

B.  Factual Background

The veteran was treated for a duodenal ulcer in 1964 while on 
active duty.  As a result, a December 1978 rating decision 
granted service connection for a duodenal ulcer.  The veteran 
now claims that he is entitled to an evaluation in excess of 
10 percent for this disorder.  For the reasons set forth 
below, the Board disagrees and finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for the veteran's service-connected duodenal ulcer. 

At a VA examination in May 1997, the veteran reported a 
history of intermittent ulcer symptoms involving epigastric 
pain with occasional radiation to his left side and to his 
back.  He denied nausea, diarrhea and constipation.  He 
reported that he would often self-medicate with antacids and 
Rolaids and was currently on Cimetidine.  The examiner 
pointed out, however, that no recent diagnostic tests had 
been performed to validate these symptoms.  The veteran also 
reported the onset of gastroesophageal reflux disease in the 
1960's.  It was noted that symptoms associated with reflux 
were confused with the symptoms related to those of peptic 
ulcer disease.  The veteran reported that the reflux had 
worsened over the years to the point that he would experience 
reflux in the upright position and would regurgitate recently 
ingested food or liquid.  A physical examination of the 
abdomen was essentially normal.  The examiner also noted that 
the veteran did not appear anemic and that he had not 
experienced any change in weight over the past several years.  
The diagnoses included (1) "History of duodenal ulcer 
disease diagnosis being made while on active duty with the 
United States Air Force with intermittent symptoms, non-
disabling since that time;" and (2) "history of severe [ ] 
GERD, for which the veteran self-medicates, but he has not 
had a complete evaluation."  The examiner also recommended 
that the veteran undergo an upper gastrointestinal endoscopy.  

The veteran underwent another VA examination in December 1997 
to determine the nature and severity of his ulcer condition.  
The examiner noted that an upper endoscopy performed in 
June1997 revealed mild gastritis in the body and the antrum 
of the stomach, with no evidence of esophagitis.  A hiatal 
hernia was also noted.  More importantly, the examiner added 
that the upper endoscopy revealed no evidence of an ongoing 
ulcer process.  The examiner stated that the veteran had a 
history of ulcer disease, with no recurrence and no symptoms 
related to that particular entity.  The veteran's only 
complaints concerned gastroesophageal reflux-type symptoms.  
The examiner noted that there was no macroscopic damage to 
the esophagus.  It was also noted that the veteran was 
experiencing reflux because he was not receiving proper 
medication.  The examiner concluded that, based on the 
veteran's complaints and a review of the claims file, the 
veteran's claim for increased compensation benefits was not 
supported by his present clinical state.  The examiner 
explained that the veteran was experiencing no symptoms 
related to ulcer disease.  The examiner also commented that 
the veteran's reflux, for which he was not being evaluated, 
caused mild to moderate symptoms.  He indicated that the 
veteran's symptoms due to reflux could be relieved almost 
completely with therapy by his primary care provider. 

An August 1998 radiology report from Weed Army Community 
Hospital revealed a small hiatal hernia with gastroesophageal 
reflux, but on evidence of any gastric or duodenal ulceration 
or neoplasm.  

The Board developed the record by scheduling the veteran for 
a VA examination in January 2003 to determine the nature and 
severity of his duodenal ulcer.  At that time, the veteran 
reported regurgitation "on and off" but refused to answer 
the examiner's question concerning the frequency.  The 
veteran characterized this problem as "mild" and reported 
an occasional burning sensation in his esophagus.  He said 
his regurgitation was not present in service and began when 
he was working for the government.  He denied dysphagia, 
abdominal pain, nausea, and vomiting.  He also denied 
hematemesis and melenic stools.  He said Ranitidine helped 
relieve much of his symptoms.  A physical examination 
revealed no significant findings.  His abdomen was 
nondistended with no point tenderness.  Bowel sounds were 
normal.  Based on the interview and findings from the 
examination, the examiner offered the following opinion:

The [veteran] is complying [sic] of regurgitation 
which he cannot quantify, either the severity or 
frequency.  Overall I get the impression this is 
mild.  He also states the Ranitidine has helped.  
He told me the symptoms of burning he feels while 
regurgitating came on after leaving the service.  
At this time upon questioning the [veteran] denies 
abdominal pain suggestive of peptic ulcer disease 
or duodenal ulcer.  Regardless, I will schedule him 
for an EGD to investigate the upper GI tract for 
ulcer disease and possibility of [his] diet as the 
consequence of chronic heartburn or regurgitation.  

The Board remanded the case in May 2003 to determine the 
severity of the veteran's ulcer, if present, and to obtain 
the EGD report which was mentioned in the January 2003 
examination report.  The examiner who evaluated the veteran 
in January 2003 submitted a photocopy of the January 2003 
report with a handwritten note explaining that an EGD 
revealed no evidence of ulcers, as there was a normal 
esophagus and a normal duodenum.  The only finding involved 
gastritis.  

C.  Analysis

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's duodenal ulcer.  The evidence of record shows that 
the veteran no longer suffers from an ulcer but rather 
experiences gastroesophageal reflux or regurgitation.  
However, a disability manifested by gastroesophageal reflux 
has not been service connected and has no relevance to this 
appeal.  In this regard, a VA examiner in May 1997 stated 
that the veteran's symptoms associated with reflux were 
confused with his symptoms related to peptic ulcer disease.  
Under the diagnoses section of the report, the examiner noted 
only a history of duodenal ulcer disease which was currently 
non-disabling.  A VA examiner in December 1997 agreed, 
stating that the veteran was not experiencing any symptoms 
related to ulcer disease and that all his complaints 
concerned gastroesophageal reflux symptoms.  An August 1998 
radiation report confirmed these opinions, noting the 
presence of a small hiatal hernia with gastroesophageal 
reflux, with no evidence of any gastric or duodenal 
ulceration or neoplasm.  

Pursuant to the Board's own development, a VA examiner in 
January 2003 noted that the veteran denied abdominal pain 
suggestive of peptic ulcer or duodenal ulcer disease.  As a 
result, the Board remanded the case with instructions that 
the examiner characterize the veteran's symptoms related to 
his ulcer as either "mild," "moderate," or "severe."  
The examiner was also instructed to include an EGD report.  
The examiner responded by submitted a photocopy of the 
January 2003 examination report with a handwritten note 
stating, "EGD: Normal Esophagus / Normal Duodenum.  
Gastritis +.  No Ulcers."  (Emphasis in the original).  The 
Board notes that since an EGD did not disclose any evidence 
of an ulcer, the examiner was not required to make any other 
comment, i.e., "mild," "moderate," or "severe."  Hence, 
the examiner fully complied with the Board's May 2003 remand 
instructions.  Stegall v. West, 11 Vet. App. 268, 270 (1998) 

In conclusion, the medical evidence of record clearly shows 
that the veteran's duodenal ulcer has fully resolved.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluations in 
excess of 10 percent for the veteran's service-connected 
duodenal ulcer.  Wray v. Brown, 7 Vet. App. 488, 493 (1995) ( 
holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.)  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  Hence, the appeal is denied.


ORDER

An evaluation in excess of 10 percent for a duodenal ulcer is 
denied. 


REMAND

The veteran is seeking service connection for hypertension.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate the veteran's claim. 

The Board remanded the veteran's claim in May 2003 with 
instructions that the a VA examiner offer an opinion 
concerning the etiology and date of onset of the veteran's 
hypertension.  However, the record reflects that those 
instructions have not been followed.  In this regard, a VA 
examiner in July 2003 diagnosed the veteran as having 
essential hypertension.  The examiner explained that, "The 
[veteran] reported blood pressure being elevated just prior 
to discharge from the military.  On detailed review of the C-
file[,] no documentation of an elevated blood pressure could 
be found in the chart."  Unfortunately, the examiner's 
opinion does not address the question concerning the etiology 
or date of onset of the veteran's hypertension, as requested 
in the Board's May 2003 remand.  The Board points out that an 
August 1978 VA examination report, just several months after 
the veteran's separation from active duty, included an 
elevated blood pressure reading of 138/90 while sitting.  

In Stegall, 11 Vet. App. at 270, the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board erred in failing 
to insure compliance.  Thus, the Board finds that additional 
development is required to answer the question posed in the 
prior remand concerning the etiology and date of onset of the 
veteran's hypertension.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The claims folder should be referred 
to the examiner who examined the veteran 
in July 2003, if available; otherwise the 
claims file should be forwarded to 
another suitably qualified examiner.  If 
deemed necessary, the veteran should be 
scheduled for another examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's hypertension had its onset 
in service, or whether it became manifest 
to a compensable degree within one year 
of the veteran's separation from active 
duty in May 1978.  The examiner should 
specifically comment on the elevated 
blood pressure readings recorded in the 
August 1978 VA examination report.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.  The RO should 
also review the entire file and undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim continues to be denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted and the reasons for 
the decision.  The veteran and his 
representative must then be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



